United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dale Mackelprang, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1729
Issued: January 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2007 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated May 16, 2007 modifying her wageearning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation on the
grounds that her actual earnings in the part-time modified general worker position she held on
July 10, 1995, fairly and reasonable represented her wage-earning capacity.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On July 7, 1992 appellant a
distribution clerk, filed an occupational disease claim alleging that she developed a right
shoulder and neck condition. At the time of injury she was earning $28,584.00 per year and was
entitled to both night differential and Sunday premium pay. The Office accepted appellant’s

claim for cervical strain and right shoulder strain on September 29, 1992. Appellant returned to
full-time light-duty work on February 3, 1994 on her original tour. She requested and received a
rehabilitation position of general clerk modified on Tour II working 8:30 a.m. to 5:00 p.m.,
Tuesday through Saturday on June 9, 1995 with a salary of $34,105.00 per year with no night
differential or Sunday premium pay. By decision dated October 18, 1995, the Office determined
that the general clerk position fairly and reasonably represented appellant’s wage-earning
capacity. The Office reduced appellant’s compensation benefits to zero and did not include any
pay rate calculations. Appellant filed a claim for recurrence of disability on March 10, 2005. On
September 5, 2005 she alleged that she was entitled to night differential pay and Sunday
premium pay for the period June 10, 1995 through July 22, 2005. In its January 31, 2007
decision,1 the Board found that appellant had not met her burden of proof in establishing a
recurrence of disability or consequential injury as a result of her July 2, 1992 employment injury
and affirmed the Office’s February 9, 2006 decision regarding her claimed recurrence of
disability. The Board further found that appellant had requested modification of her October 18,
1995 wage-earning capacity determination by alleging that she was entitled to premium pay and
directed the Office to issue a de novo decision on this issue setting aside the Office’s February 9
and July 6, 2006 decisions regarding her compensation. The facts and circumstances of the case
as set out in the Board’s prior decision are adopted herein by reference.
In a letter dated March 7, 2007, the Office requested additional information from
appellant regarding her night differential pay and Sunday premium pay at the time of injury
in 1992. The Office allowed 30 days for a response. Appellant submitted a form completed by
the employing establishment on June 8, 1995 indicating that on July 2, 1992 she was earning
base pay of $28,584.00 per year and had 37.5 hours per week of night pay at 10 percent and
16 hours of Sunday pay per week at 25 percent. Her representative argued that she was entitled
to compensation based on her pay rate on June 10, 1995.
The Office contacted the employing establishment who reported that appellant was a
level 6 step C on her date of injury and that the rate of pay for this position on June 10, 1995 was
$595.23 per week.2 The current rate of pay for this position as of 2007 was $768.80 per week
with $46.88 per week for night differential and $76.88 per week for Sunday pay.
By decision dated May 16, 2007, the Office modified the October 18, 1995 wage-loss
determination to reflect appellant’s premium pay earnings for night differential and Sunday pay
as a modified general clerk. The Office stated that appellant’s employment as a modified general
worker on June 10, 1995 fairly and reasonably represented her wage-earning capacity. The
Office found that appellant was entitled to receive compensation at the augmented rate as she
had one or more dependants. The Office performed the calculations based on appellant’s weekly
pay rate at the time of recurrence and performed the appropriate calculations. The Office issued
appellant compensation covering the period June 10, 1995 through July 22, 2005 in the amount
of $23,626.05.

1

Docket No. 06-1681 (issued January 31, 2007).

2

At the time of injury, July 2, 1992, appellant was earning $549.69 per week plus premium pays.

2

LEGAL PRECEDENT
Section 8105(a) of the Federal Employees’ Compensation Act provides: “If the disability
is total, the United States shall pay the employee during the disability monthly monetary
compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.”3 Under 5 U.S.C. § 8101(4), “monthly pay” means the
monthly pay at the time of injury or the monthly pay at the time disability begins or the monthly
pay at the time compensable disability recurs, if the recurrence begins more than six months after
the injured employee resumes regular full-time employment with the United States, whichever is
greater.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.4
Section 8115(a) of the Act5 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by actual earnings if actual
earnings fairly and reasonable represent the wage-earning capacity. Generally, wage actually
earned are the best measure of a wage-earning capacity and, in the absence of evidence showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity
must be accepted as such measure.6 The formula for determining loss of wage-earning capacity
based on actual earnings,7 was which developed in Albert C. Shadrick,8 has been codified by
regulations at 20 C.F.R. § 10.403.9 Subsection (d) of this regulation provides that the
employee’s wage-earning capacity in terms of percentage is obtained by dividing the employee’s
actual earnings by the current pay rate for the job held at the time of injury.10
ANALYSIS
Appellant returned to a modified general clerk position on June 9, 1995 working eight
hours a day on Tour II from 8:00 a.m. to 5:00 p.m. with no work on Sunday. The medical
evidence established that she could perform the duties of this position and she continued to earn
3

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
4

Elbert Hicks, 55 ECAB 151, 152 (2003).

5

5 U.S.C. §§ 8101-8193, § 8115(a).

6

Selden H. Swartz, 55 ECAB 272 (2004).

7

Hayden C. Ross, 55 ECAB 455 (2004).

8

5 ECAB 376 (1953).

9

20 C.F.R. § 10.403.

10

Id. at 10.403(d).

3

wages in this position for more than 60 days. As there is no evidence that these wages did not
fairly and reasonably represent her wage-earning capacity, appellant’s actual earnings in this
modified position must be accepted as the best measure of her wage-earning capacity.11 The
only question for determination is whether the Office properly calculated appellant’s loss in
wage-earning capacity based on her actual earnings in the modified general clerk position she
held beginning June 9, 1995.
Appellant’s date of injury was July 2, 1992. She has not sustained a compensable
recurrence of disability, as the Office and the Board denied the March 10, 2005 claim for a
consequential injury. Appellant’s pay rate for compensation purposes must be based on her
date-of-injury position in accordance with sections 8101(4) and 8105(a) of the Act.12 While the
Office properly determined that the original wage-earning capacity determination dated
October 18, 1995 was erroneous as it failed to consider appellant’s premium pays, the Office
utilized the incorrect “recurrent” pay rate in determining appellant’s loss of wage-earning
capacity in the May 16, 2007 decision. On remand, the Office should properly determine
appellant’s wage-earning capacity by utilizing the correct weekly pay rate on date of injury
including night differential and Sunday pay and completing the calculations in accordance with
the Office’s regulations.13
CONCLUSION
The Board finds that the Office utilized an incorrect pay rate in determining appellant’s
loss of wage-earning capacity.

11

5 U.S.C. § 8115(a); see Lottie M. Williams, 56 ECAB ___ (Docket No. 04-1001, issued February 3, 2005).

12

5 U.S.C. §§ 8101(4) and 8105(a).

13

20 C.F.R. § 10.403(d).

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: January 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

